Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-34, 38, and 40-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 31 and 32 require that systemic device faults of the measuring device are taken into account at the same time when selecting individual scan data points such that the reduced scan data record is device fault corrected.  As discussed in the 103 rejection of claim 31 in view of Lee, Martin, Grossman, Allen, and Keightley in the 9/1/21 Office Action with respect to the quality criteria limitation, the independent claim limitations for recording a scanned point cloud, creating a reduced point cloud based on a display resolution and transmitting the reduced point cloud to a remote device for visualization are known in the prior art.  Further, it is known in the prior art to eliminate data points which are known to be substantially affected by systemic faults prior to a reduction operation, e.g. “Automated Modeling of Surface Detail from Point Clouds of Historical Objects” by C. Nothegger, et al. sections 2, 2.1, describe elimination of points which are known to be systematic errors, i.e. systemic faults of the measuring device, prior to point cloud density reduction, e.g. section 2.4.  However, the cited prior art does not teach or otherwise suggest taking into account systemic device faults of the measuring device at the same time as performing selection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT BADER/Primary Examiner, Art Unit 2619